Citation Nr: 1503466	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  03-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal disability other than irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In pertinent part, the RO determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for a gastrointestinal disability (which was characterized as a stomach condition). 

In October 2009, the Board denied the Veteran's application to reopen a claim of service connection for a gastrointestinal disability.  The Veteran, through his attorney and VA's Office of General Counsel , timely filed a Joint Motion for Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court) in June 2010.  The Court granted the JMR later in June 2010, vacating and remanding the Board's October 2009 decision.  The Board subsequently remanded the Veteran's appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, in December 2010.

By decision dated July 2012, the Board reopened the Veteran's claim of service connection for a gastrointestinal disability, and remanded the claim for development on the merits.

A VA examiner in July 2012 diagnosed the Veteran as currently manifesting two separate gastrointestinal disorders - IBS and gastroesophageal reflux disease (GERD).  As a result of these separate diagnoses, the Board, by way of a May 2013 decision, rephrased the original issue of service connection for a "gastrointestinal" disability as two separate claims for administrative purposes. 

In the May 2013 decision, the Board denied the claim at issue, that is, service connection for gastrointestinal disability, other than IBS.  The Veteran appealed this decision to the Court.  In a January 2014 Order, the Court vacated the Board's decision and remanded this appeal for further development consistent with instructions in a JMR.

In October 2014, the Board remanded the appeal for further development.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system. In addition to the VBMS file, there is also an electronic (Virtual VA) paperless claims file. The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In December 2014, the Board was notified that the Veteran had died in June 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran. 38 C.F.R. § 20.1106 (2013).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


